Citation Nr: 1121523	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to rating in excess of 50 percent for a psychiatric disorder classified as PTSD with depressive disorder and bipolar disorder with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, continued the current 50 percent rating for the Veteran's psychiatric disorder, classified at the time as PTSD with depressive disorder.  While the appeal was pending the RO granted service connection for bipolar disorder with alcohol abuse in a February 2009 rating decision, and added this disorder to the psychiatric disorder currently on appeal.  The Board has thus recharacterized this matter to include bipolar disorder with alcohol abuse.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011 at the RO.  A transcript of this hearing is associated with the claims folder.


FINDING OF FACT

The impairment from the Veteran's service-connected PTSD with depressive disorder, and bipolar disorder with alcohol abuse, most closely approximates occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with depressive disorder, and bipolar disorder with alcohol abuse, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating for his psychiatric disorder was received in October 2006.  Prior to adjudicating this claim in November 2006, a duty to assist letter addressing the increased rating claim was sent in October 2006.

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in April 2008, May 2008, and June 2008.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  He received such notice in the above described letters.  The letters from May 2008 and June 2008 also detailed the criteria for entitlement to an increased rating pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated by Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 4, 2009.)  Thereafter the RO readjudicated this matter in a February 2011 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA and private medical records were obtained and associated with the claims folder.  The Veteran further offered up lay evidence at his hearing in March 2011.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination conducted in February 2010, provided current assessments of the Veteran's condition based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for a higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating for PTSD with Depressive Disorder, Bipolar Disorder and Alcohol Abuse

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service- connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

All the psychiatric disorders that the Veteran has been service connected for are evaluated under the same "General Rating Formula for Mental Disorders," found at 38 C.F.R. § 4.130 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Thus the Board shall consider this matter under the Diagnostic Code for PTSD, to avoid such pyramiding.  

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Codes 9411, found at 38 C.F.R. § 4.130 (2010).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self- care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.  

A 50 percent rating is assigned under when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation, is warranted for the following symptoms:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   

A 100 percent evaluation is warranted for the following:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 .  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Veteran contends that  his PTSD is worse than currently evaluated.  He was originally granted service connection for PTSD in February 1986 with an initial 10 percent rating assigned.  The rating is now 50 percent disabling.  He filed his claim for increase in October 2006.  The evidence pertinent to this claim is as follows.

VA records from late 2005 to mid 2006 revealed that in general the Veteran was doing well and benefitting from treatment which included individual and group therapy.  His mental status examination was noted in February 2006 to reveal he was alert, calm, with even mood, not depressed, bright affect, cheerful without mania or psychosis, and no suicidal thoughts.  

He also had issues with nightmares, including an episode in December 2005 that scared his wife.  Along with nightmares, he had intrusive thoughts as reported in March and May 2006.  He did seem distracted and under stress on a mental status examination in March 2006.  In May 2006 he was noted to report a history of a suicide attempt in the 1980's but no plans now.  He indicated he benefited from staying busy, citing outdoor activities such as motorcycle riding and hunting, and he also was managing his drinking.  His mental status examination was similar to that in February 2006 except that he had depressed mood.  He was assessed with PTSD.  His GAF was 50.  He complained of decreased energy in June 2006 with a hard time doing things and increased panic attacks for a month.  He continued with intrusive thoughts.  However, mental status was okay and it was assessed that he needed to engage in something meaningful to stay busy.  

Records from July and August 2006 revealed he was benefitting from continued treatment and he generally did well, having attended a reunion of fellow service members and planned to host the next one.  He did report having a great fear of running out of ammunition.  Also in August 2006 he discussed plans to attend his daughter's upcoming wedding, but was noted to sometimes use alcohol to cope with such situations.  A September 2006 group note did reveal that he did become very intoxicated at the wedding and his use of alcohol to cope with it was addressed.  He was able to accept the feedback appropriately.  Otherwise in September 2006 he was doing very well, as he was hunting and could stay busy.  He was assessed as doing well and benefitting from group, and continued to do so in October 2006, with mental status examination not remarkable for any problems or deficiencies.  


The report of an October 2006 VA examination noted the Veteran to be living with his wife, and noted to have 2 grown children, and history of losing a son in 1992 in an accident.  He was currently on disability from his railroad job after a work injury and last worked in 2002.  He said he had unsuccessfully sought other work at a lumber yard and as a carpenter's helper, but indicated that the poor economy in his county was to blame for not finding work.  He had done some carpentry work on a hobby basis, assisting a carpenter the past several summers to build some playhouses and a beer garden in his yard.  He was getting ongoing treatment for his PTSD and said his medications were effective.  He denied any substance abuse treatment, but did still use alcohol about 3 times a week, averaging 3-4 beers, but sometimes up to 10 to 12.  He did abuse alcohol after returning from Vietnam.  

His daytime routine entailed working in the yard, watching TV, and helping to build the playhouses.  He also was in the process of piling railroad ties 3 foot high for "protection."  He reported problems sleeping at night and slept better in the afternoon.  He enjoyed keeping busy to take his mind off Vietnam, and had a difficult time after leaving his job.  He hunted deer and fowl with another Veteran.  His friends were Veterans and they hunted or occasionally met at his beer garden.  He also had plans to travel to meet with other Veterans and families at a gathering and planned to spend the holidays with his mother.

His complaints were of nightmares of Vietnam, being paranoid about running out of ammunition and ongoing panic anxiety twice a week, particularly if he had to leave his house.  He kept 50 thousand rounds of ammunition and kept bottled water in the house.  When having a panic anxiety, he sometimes had to pull over when driving.  He also endorsed a sense of doom and survivor guilt regarding a school friend who was killed in Vietnam.  He also had irritability and anger sometimes regarding the government's involvement in the current war.  He and his wife slept in separate rooms due to his evening restlessness.  He once choked his wife when he was asleep.  He presented a document from his wife that said he wanted to be a recluse and have her do his errands, and that every room seemed prepared for some conflict, with the window drapes all closed.  He also gave gas masks to his children.  

Examination revealed he was dressed casually, had logical, coherent and organized thoughts.  His demeanor was somewhat intense but otherwise pleasant and cooperative.  He had a mildly dysphoric mood.  However there was no evidence of psychosis, current suicidal or homicidal ideations, and his mental status examination was entirely unremarkable.  His memory, attention and concentration were all excellent.  The examiner noted that records from April 2005, August 2005 and February 2006 all showed him to be generally doing well with cheerful mood, alert and calm and no evidence of mania or psychosis.  He was deemed to continue to exhibit symptoms consistent with chronic PTSD and depressive disorder not otherwise specified, with the examiner reciting the above symptoms and behaviors as support of such a conclusion.  He was noted to have increased depression since he left his full time job and continued sleeping problems.  He was deemed to not have a problem with substance abuse although he still drank.  He was noted to have consistency in functioning as demonstrated by the unremarkable findings in the records from 2005 to 2006.  He was noted to have no deficits on mental status and continued to engage in household tasks and had social contacts with other Veterans as discussed above.   

The impression was PTSD, chronic and depression not otherwise specified (NOS) secondary to PTSD.  His GAF was 50 in relation to these diagnoses.  

In December 2006, he reported anxiety due to his mother's sudden illness.  She subsequently died and in January 2007 through February 2007 he was dealing with her death positively with support from other family members.  His mental status in February 2007 continued to exhibit an even mood, not depressed, without suicidal ideations, mania or psychosis.  He was assessed with PTSD with no acute issues and major depression in remission.  

However in March 2007, he began having increased anxiety regarding some health issues he was having.  Towards the end of March 2007, his mental status began deteriorating, and he cited a recent incident in his sister's bar when he got in an altercation with an unruly patron.  He was referred to the psychiatrist on an emergency basis for exhibiting symptoms of extremely loud, pressured and tangential speech, visible agitation and acting somewhat disinhibited during intake interviews.   His behavior was deemed to be out of character for him.   He was seen by the psychiatrist for further evaluation and medication adjustment.  A few days later he continued to exhibit hyperverbality and pressured intrusive speech, with a mild thought disorder of tangential thinking.  He reported various current stressors that included concerns over a family member's plans to work as a civilian in Iraq, and admitted his manic episodes started around the time of his mother's death in January.  He also indicated he had manic episodes since service.  He was noted to appear disheveled and reported having not slept in the past couple days and only eating 2 meals.  He was recommended to admit himself to inpatient treatment but was resistant.  He improved somewhat the following day after taking directed medications but subsequently had a worsening of symptoms a few days later, in early April 2007, with symptoms that included hyperverbality as described earlier, and also reported hypergraphia.  His mood was mercurial although better than earlier.  He agreed to be admitted for inpatient treatment.  

In April 2007 the Veteran was hospitalized for the increase in the manic symptoms, which had included minimal sleep, excessive journal writing, pressured speech and flight of ideas that had been manifesting in March.  Prior to admission he was noted to have stressors that included his mother's recent death, concerns about a relative planning to go to work as a civilian in Iraq, and the hospitalization of a grandchild.  He was noted to have been writing around the clock and felt "gifted."  He also felt paranoid and kept his drapes tightly closed at home.  His wife indicated that these symptoms of hypergraphia, grandiosity, hyperverbality, and racing thoughts were of new onset although earlier records noted a prior history of episodes of elevated moods.  He was very intrusive, tangential, hyperverbal when admitted, and had trouble sleeping during his stay.  On discharge his manic symptoms were less pronounced but he still reported racing thoughts and mild irritation at being interrupted while talking.  He was assessed with bipolar disorder.  

Following his discharge from the hospital, he gradually improved and by May 2007 he again was noted to be calm and cooperative, with no acute distress, with mood even, and with thoughts clear.  He was sleeping well with medication and his thoughts were clear.  Mental status examination was unremarkable for any problems or deficiencies.  He had a good mood and a good affect with no evidence of mania.  His memory, attention and concentration were all excellent.  There were no suicidal or homicidal thoughts.  He was assessed with PTSD and bipolar disorder.  He continued to be doing well in June 2007, with no evidence of problems and normal mental status findings.  In July 2007 he attended a reunion of his old unit and found it a positive experience.  He was continuing to benefit from his group therapy.  
In September 2007 through October 2007 he did report some increased nightmares and sleeping disturbances.  Also in October 2007, he was dealing with the aftermath of a fatal shooting in his area that had involved some people he knew, but was coping with this appropriately.  

The report of an October 2007 VA examination noted the recent history of treatment for hypomanic episodes.  The Veteran currently reported being too anxious, with unrelenting hypervigilance.  He stated he was also depressed all the time with thoughts of hopelessness, helplessness and low self esteem.  He had tearfulness and felt mopey and spent more time in bed. He also had recurrent thoughts of death and occasional suicidal ideations but no real intent due to how his family would be impacted.  He endorsed poor sleep habits, sleeping a small amount at night and sleeping in the afternoon for a few hours.  He had nightmares of combat about getting overrun and running out of ammunition.  He also had intrusive thoughts and flashbacks particularly when he smelled dead animals.  He avoided feelings and discussions of Vietnam or other reminders of combat.  He did not socialize and was often withdrawn, although he was becoming more interactive with a Veteran from group.  He built a "bunker" in his backyard and was noted to have hyperstartle reactions to fireworks and other loud noises.  He also sat with his back to the wall at restaurants and kept a large stash of guns and ammunition.  He was married since 1970 but they slept in separate rooms for the past year due to his symptoms, and they did a lot of activities separately.  He helped with cooking sometimes but mostly let the housework be up to her.  He did eat out with his wife a few times a year and went to movies in the theater.  He also socialized with other family members.  He drank about 2-3 glasses of wine per night with a history of drinking more. 

Mental status examination revealed him to be clean, cooperative with fair grooming as he appeared unshaven.  He had good eye contact and normal expressions, with no unusual motor movements or speech.  He had appropriate affect with constricted range.  He was alert and fully oriented with coherent thoughts and no evidence of psychosis.  He did well on cognitive testing.  He reported some short term memory weakness but this was not shown on testing.  He also reported concentration problems especially in conversations.  His insight, judgment and abstracting were all good.  He was noted to continue with symptoms of PTSD and depression, with symptoms as described above.  He also had bipolar disorder currently controlled with medications.  His PTSD and depressive symptoms would occasionally cause a decrease in work efficiency if he were employed but he appears to have generally satisfactorily functioned at work, stopping due to physical problems.  He was diagnosed with PTSD, chronic with depressive disorder NOS due to PTSD and also with bipolar disorder.  His GAF was 51, moderate for PTSD and depressive disorder and 49, serious for bipolar disorder.  

Lay statements submitted by friends included a statement from one who knew the Veteran for almost 30 years and noted he has become increasingly reclusive and no longer attended meetings with the service organization he was involved in.  He also was noted to not work for money or otherwise leave his property and he reportedly obsesses about having a secure perimeter.  

Records from December 2007 noted some increase in tiredness and ongoing sleep issues.  The Veteran discussed coping strategies including for dealing with remembering his son's death 16 years ago.  In January 2008 he was feeling more level and having fewer mood swings.  He continued to do well and benefit from the group in records from February 2008 through May 2008.  In June 2008 he did have some hypervigilance as a result of the war and was a bit more paranoid lately.  He kept his drapes closed due to PTSD.  However he was not hearing voices and not abusing alcohol.  He had fair sleep with waking up.  In October 2008 he had some increased symptoms since the recent death of a niece, but coped with them appropriately.  He continued to have no evidence of delusions, hallucinations, paranoid or obsessive thoughts.  In November 2008 he related coping with the holidays appropriately by visiting others.  In December 2008 he was referred for individual therapy with history that included his PTSD and recent deaths of family members.  Mental status examination continued to be unremarkable for any pathology or deficiency, except that he did have depression over the death of his niece, and also had some heightened alertness with preoccupation, paranoia and obsessiveness associated with PTSD.  His social history of generally getting along well with his wife in recent years was noted and his drinking history of a recent "bender" following his niece's death was noted.  His GAF score was 60 in December 2008 and again in January 2009.

Records show that in January 2009 and February 2009 treatment focused on his getting through the anniversary of his son's death, with a temporary increase of medication to help do so in February.  He was noted to engage in some drinking in January 2009, and ongoing nightmares.  However he did not have hallucinations, suicidal or homicidal thoughts or impulsiveness.  

A January 2009 VA examination revealed the Veteran reported some increased symptoms including increased mania, racing thoughts and paranoia and ongoing trouble sleeping.  He continued to check windows and doors due to feeling unsafe.  His symptoms were intermittent but he thought they were more frequent now.  His symptoms were chronic and severe and persisted.  The examiner described the effect on his daily function as profound.  He continued to struggle with paranoia and feeling unsafe.  Again his bunker and weapons stash was noted.  He also isolated from others except he got along with other Veterans.  He hated crowds and avoided social outings.  He was noted to be retired from the railroad.  He had a history of alcohol abuse and continued to drink.  He was never arrested, although he had a past history of a bar fight.  He was in a good relationship with his wife.  

Mental status examination was generally unremarkable although he did endorse panic attacks more than once a week.  He also had suspiciousness present and high paranoia.  He cited waking feeling as though someone broke in the house.  He also reported hallucinations of feeling sometimes as though he is back in the jungle or rice paddy.  His obsessional rituals regarding the bunker and weapons were noted.  There was no evidence of thought impairment and his judgment and abstract thinking were intact.  He did report mild memory impairment in forgetting what people tell him or what he said.  He did have suicidal ideations and once came close to a suicidal action.  His PTSD symptoms included constant flashbacks and nightmares of 3-4 times a week.  He was reminded of Vietnam by loud noises and certain smells.  Following testing he was diagnosed with PTSD and bipolar disorder.  His GAF was 55, but it was noted he had periods much lower.  The examiner linked the bipolar disorder to his PTSD and service.  The examiner concluded that the Veteran does have intermittent inability to perform activities of daily living but could perform self care.  He had difficulty establishing effective work, school and social relationships.  There were effects from PTSD on most of the areas of work, school, family relations, judgment, thinking and mood.

VA records from 2009 reveal ongoing treatment for his PTSD symptoms.  In March 2009 he denied any significant alcohol use since the Super Bowl.  Nightmares and flashbacks continued.  Another March 2009 note revealed he cited worse nightmares, irritability and avoidance but had improved startle and hypervigilance.  There was no change in energy, concentration, appetite, motivation or flashbacks.  He denied current symptoms of psychosis.  His GAF was 70.  Other records from March 2009 revealed that his mental status examination was negative for any deficiencies or pathological findings although he did report more bizarre dreams since starting to work on IRT therapy.  He still did engage in some drinking.  He continued to benefit from treatment as reported in March and April 2009.  He did endorse some survivor's guilt in April 2009 but otherwise had no major problems.  In May 2009 he reported a friend had been killed in an accident but denied any inappropriate reactions to this.  He continued with nightmares of Vietnam.  In June 2009, he continued to have essentially normal mental status findings but still reported nightmares.  He denied using alcohol to cope with his nightmares.  His GAF was 65.

Towards the end of June 2009 he reported difficulty falling asleep and was coping with the recent death of his sister.  No significant problems were shown on mental status examination and his GAF was 60.  Also in June 2009 he reported plans to host a family gathering for July 4.  In July 2009 he was working to build a playhouse for his grandchildren and enjoyed this activity.  He was noted to successfully manage his PTSD symptoms using coping strategies.  In September 2009 his mental status findings were unchanged from June 2009 and he was overall stable at present.  His GAF was 75.  In October 2009 he reported improved mood which he attributed to spending more time out in nature.  He discussed attempts to cope positively with dealing with anniversaries of family member's deaths.  In November 2009 the Veteran reported that he used to cope with PTSD symptoms with alcohol that used to contribute to problems with marriage and now successfully used active listening to improve communication with his spouse.  Spending time outdoors in nature improved his mood.  He did have some issues with survivor's guilt reported in November 2009, but used distraction techniques to cope.  His GAF was 85.  A December 2009 record revealed findings of constricted affect but otherwise unremarkable mental status exam.  He did sometimes endorse suicidal ideation but no plan.  He did have impairment of social function due to panic attacks, and heightened anxiety in social situations.  Occupational function was impaired due to being retired on disability.  His GAF was 60.

In February 2010 the Veteran underwent a VA examination.  He was retired and was seeking a 100 percent rating based on the amount of combat he experienced, and the problems he had because of it.  He still had ongoing difficulties about his son's accidental death in 1992.  He was noted to have panic attacks, social anxiety and drinking noted in the records from December 2009 and January 2010.  He was still not able to find a job since 2002, and would like to return to work but could not deal with people.  He enjoyed working for the railroad, indicating it was just him and the engineer he dealt with.  He was still married and described the marriage as not great but tolerable.  He had no legal problems the past year.  He liked outdoor activities such as hunting, fishing and riding his motorcycle.  He also watched TV 6 hours a day.  He indicated that he declined invitations to attend the biker rally at Sturgis due to the crowds.  

Mental status examination revealed he was appropriately and casually dressed, with good hygiene, no unusual speech, mannerisms or expressions.  He was cooperative, pleasant with good eye contact.  He was cheerful.  He was alert and fully oriented with average intellect and good association of ideas.  He had no auditory or visual hallucinations.  He gave a history that appeared orderly and consistent in terms of events.  There was no evidence of paranoia or obsessions.  His attention and memory appeared intact.  He reported mild anxiety symptoms and was unable to relax.  He feared the worst happening.  He felt shaky and trembling and feared loss of control.  He had moderate difficulty with hot or cold sweats.  Otherwise he had no symptoms of anxiety.  Regarding depression, he felt like crying but could not.  He said it was hard to get interested in things, had trouble making decisions and had low energy.  He had suicidal ideations but no intent.  He was sad most of the time and did not expect things to work out for him.  He had a bright and cheerful affect on examination.  He reported boredom with the lack of outdoor activities in the winter but had plans to begin ice fishing with a friend.  In regards to PTSD, he continued to report intrusive thoughts of his significant combat stressors, and woke with dreams of these events daily.  He had a constant sense of dread or doom of being overrun, and cited his large cache of ammunition and bunker building.  He did have friendships with other Vietnam Veterans.  He had irritability and sleep problems.  

Results from testing revealed a severe range of depressive symptoms, a mild to moderate range of anxiety symptoms and significant PTSD symptoms.  Tests also revealed a limited desire to work, and a significant reliance on others or the government.  The Axis I diagnosis was PTSD, bipolar disorder, with most recent episode depressed and alcohol abuse.  His GAF was 55 -60, with was the same score assigned for the PTSD alone.  His bipolar GAF was 60.

The examiner opined that the Veteran's PTSD symptoms were not currently a limiting factor in his ability to work, as it was noted that his symptoms were not significantly different from when he worked at the railroad.  Overall his inability to find gainful employment were best attributed to living in an economically depressed region, his attitude towards work shown on testing, his age and his past injuries.  The examiner further compared the findings to those in the January 2009 examination and deemed there was no substantial change in PTSD symptoms since then.  He was also felt to have an element of symptom amplification, as an example he claimed a lack of interest in new activities, but reported new efforts to go fishing with another vet.  Overall his unemployability was deemed less likely than not caused by PTSD.

The Veteran's March 2011 hearing included testimony from his wife who said that the Veteran had no friends other than other Vietnam Veterans.  She said he will overreact to loud noises and recited an incident when the Veteran reacted to a low flying helicopter nearby by jumping up and loading his gun.  The Veteran indicated that he was uncomfortable around crowds, and stayed around the house.  However he did hunt.  He confirmed keeping 50 thousand rounds of ammunition and 80 guns, and kept bottled water.  He also gave his grown children gas masks.  He also reported having a secluded yard.  He confirmed having flashbacks and of hypervigilance with regards to the helicopter incident.  He believed that he was getting worse and felt like he was "wired" on the inside and nervous.  He reported anger over the soldiers who died from Vietnam.

Based on a review of the foregoing, the Board finds that a rating in excess of 50 percent disabling is not warranted for the Veteran's service connected PTSD.  

The Veteran is generally shown to be functioning at a level that is not shown to be consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to psychiatric symptoms.  Of note, with the exception of the brief hospitalization in April 2007 for the manic episode, throughout the pendency of this appeal, the Veteran has consistently been shown to be fully oriented, with organized thoughts, no evidence of any psychosis, delusional disorder, panic disorder or other thought disorder.  He is not shown to have any impairment in thought or communication and is not shown to have problems with maintaining hygiene or activities of daily living.  He is also not shown to have any problems with impulse control, nor of suicidal or homicidal inclinations.  

While noted to be somewhat socially introverted and generally avoidant of social contacts, he nonetheless is shown to have a history of maintaining a long term marriage with his wife for more than 30 years and of maintaining friendships with other Veterans.  He also is noted to engage in a number of hobbies primarily involving the outdoors, and is noted to participate in such activities such as hunting and fishing with others.  These findings do not suggest symptoms approaching the criteria for a 70 percent rating.  The symptoms noted in the criteria for a higher (70 percent) rating include the following: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   The Veteran's psychiatric symptomatology has not reached this level of severity.

Aside from the social withdrawal, his main symptoms are shown to include sleep problems which stem from his nightmares, flashbacks, hypervigilance ( as manifested by his actions such as weapons stockpiling and building a bunker), and some mood disturbances of depressive symptoms and survivor's guilt.  However none of these are shown to result in with occupational and social impairment with deficiencies in most areas.  He is also shown to be managing such symptoms and benefitting from his ongoing therapy regimens as discussed above.  

There is also no major cognitive impairment from PTSD shown.  While he has occasionally reported some problems with short term memory such as recalling what people tell him, his mental status examinations both in examinations and treatment records are generally devoid of any significant impairments to his memory or cognition.  

His GAF scores are noted to generally be in the range of 50 in the earlier records and examination reports from 2006 and 2007, with the October 2007 VA examination giving a score of 49 for the bipolar and 51 for the PTSD and depressive disorder.  However the degree of impairment shown in the evidence as described above, is more in line with no more than moderate impairment, during this period of time.  His GAF scores have increased to 60 in 2008.  By 2009, the scores fluctuated to that of 55 shown in the VA examination of January 2009, but with records from later in the year showing the ranges increasing from 60-65 to 70-75, and even as high as 85 by November 2009.  However the GAF shown in the February 2009 VA examination is shown to be back to 55-60.  Still, such scores continue to reflect no worse than moderate impairment.

The Board does note that the VA examination from January 2009 suggested that his PTSD symptoms affected his functioning in most of the areas of work, school, and family relations and deemed such symptoms as chronic and severe, which would suggest a rating more closely resembling a 70 percent rating.  However the other treatment records from 2009, and GAF scores as discussed above, suggest his symptoms are far less severe than those needed to meet the criteria for a 70 percent rating.  Furthermore the most recent VA examination from February 2010 clearly reflects an improvement of symptoms from the January 2009 examination, and the examiner deemed that the Veteran was not disabled from working due to his psychiatric disorders.  

In sum, the symptoms of the Veteran's psychiatric disability are no more than moderate in nature, and do not result in occupational and social impairment, with deficiencies in most areas.   The symptoms most nearly approximate the criteria for a 50 percent rating and do not approach the level of severity shown by the criteria for the next higher, (70 percent) rating.  Accordingly, the evidence does not reflect a rating in excess of 50 percent is warranted for PTSD throughout the pendency of this appeal.


Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's PTSD with depressive disorder and bipolar disorder.  He is not shown to have been hospitalized frequently for this condition, and in fact appears to have only been hospitalized for this once in 2007.  With regard to the impact on the Veteran's ability to work, he is shown by the record to have apparently lost his job due to his work related injury to his ankle.  He is also noted to have been denied entitlement to a total disability rating based on individual unemployability in a March 2010 rating.  

Thus, the disability due to the Veteran's service-connected psychiatric condition is shown to be adequately compensated by the assigned schedular rating, which contemplates the impact of his disability on both social and occupational function.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 50 percent for a psychiatric disorder, classified as PTSD with depressive disorder and bipolar disorder and alcohol abuse, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


